734 N.W.2d 238 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST John T. ANDERSON, Jr., a Minnesota Attorney, Registration No. 2549.
No. A05-335.
Supreme Court of Minnesota.
June 27, 2007.

ORDER
By order filed on November 28, 2005, we reinstated respondent John T. Anderson to the practice of law following suspension and placed him on supervised probation for a period of two years. The Director of the Office of Lawyers Professional Responsibility has filed a petition for revocation of probation and for further disciplinary action alleging that respondent committed professional misconduct warranting public discipline, namely, failing to comply with the terms of his probation and the Director's efforts to monitor respondent's compliance with the terms of his probation, in violation of Rules 8.1(b) and 8.4(d), Minnesota Rules of Professional Conduct and our order placing respondent on supervised probation.
Respondent admits his conduct violated the Rules of Professional Conduct and our August 11, 2005, order, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an extension of respondent's current supervised probation for two years from the date that a supervisor signs a consent to supervise.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the supervised probation of respondent John T. Anderson is extended for two years from the date a supervisor signs a consent to supervise respondent under the terms of this order, subject to the following conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director's correspondence by its due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
*239 b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Within two weeks from the date this order is filed, respondent shall provide to the Director the names of four attorneys who have agreed to be nominated as respondent's supervisor. If, after diligent effort, respondent is unable to locate a supervisor acceptable to the Director, the Director will seek to appoint a supervisor. Until a supervisor has signed a consent to supervise, respondent shall on the first day of each month provide the Director with the inventory of active client files described in paragraph d below. Respondent shall make active client files available to the Director upon request.
d. Respondent shall cooperate fully with the supervisor in his or her efforts to monitor compliance with this probation. Respondent shall contact the supervisor and schedule a minimum of one in-person meeting per calendar quarter. Respondent shall submit to the supervisor an inventory of all active client files by the first day of each month during the probation. With respect to each active client file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Respondent's supervisor shall file written reports with the Director at least quarterly, or at such more frequent intervals as may reasonably be requested by the Director.
e. Respondent shall initiate and maintain office procedures that ensure that there are prompt responses to correspondence, telephone calls, and other important communications from clients, courts, and other persons interested in matters that respondent is handling, and that will ensure that respondent regularly reviews each and every file and completes legal matters on a timely basis.
f. Respondent shall maintain law office and trust account books and records in compliance with Minn. R. Prof. Conduct 1.15, and Appendix 1. These books and records include the following: client subsidiary ledger, checkbook register, monthly trial balances, monthly trust account reconciliation, bank statements, canceled checks, duplicate deposit slips, bank reports of interest, service charges, and interest payments to the Lawyer Trust Account Board. Such books and records shall be made available to the Director within 30 days of the approval of this stipulation and thereafter shall be made available to the Director at such intervals as he deems necessary to determine compliance.
BY THE COURT:
  /s/ Helen M. Meyer
  Associate Justice